Florence Brewer, plaintiff in error, was convicted in the County Court of Pontotoc county upon an appeal from a judgment of conviction in the police court of the city of Ada, on a complaint charging her with the keeping of a disorderly house, and in accordance with the verdict of the jury was sentenced to pay a fine of one hundred dollars and the costs.
An appeal was attempted to be taken by filing in this court on April 9, 1915, a petition in error with case-made.
The city attorney of Ada has filed a motion to dismiss the appeal for the following reasons:
First. That there was no notice of appeal given or served either on the city attorney or the judge or clerk of the County Court.
Second. That the case-made does not contain a copy of the judgment.
Third. That the petition in error and case-made were not served and filed within the time required by law.
An examination of the record discloses that the motion to dismiss is well taken. The purported appeal herein is therefore dismissed and the cause remanded to the County Court of Pontotoc county. *Page 223